Citation Nr: 1035863	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 
1983 and from February 1989 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which denied 
the Veteran's petition to reopen his previously denied claims for 
service connection for headaches and residuals of a neck sprain.

As support for his petitions to reopen these claims, the Veteran 
testified at a hearing at the RO in July 2006 before a local 
Decision Review Officer (DRO).

The Board subsequently, in October 2008, reopened these claims on 
the basis of new and material evidence.  The Board then remanded 
these claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development before readjudicating 
them on their underlying merits.  

In May 2009, after receiving the file back from the AMC, the 
Board issued a decision denying the claim for service connection 
for a neck disorder.  However, because still further development 
was required, the Board again remanded the claim for headaches.

The AMC has since completed this requested development, continued 
to deny this remaining claim in a May 2010 supplemental statement 
of the case (SSOC), and returned the file to the Board for 
further appellate consideration of this remaining claim.




FINDING OF FACT

The most probative (competent and credible) medical and other 
evidence indicates the Veteran's headaches are unrelated to his 
military service and any injuries he sustained during his service 
- notably, in motor vehicle accidents.


CONCLUSION OF LAW

The Veteran's headache disorder was not incurred in or aggravated 
by his military service and is not proximately due to, the result 
of, or chronically aggravated by a service-connected disability 
- in particular, his neck disorder inasmuch as it, too, is not 
service connected.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) and (b) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005 
and December 2008.  These letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that March and December 2006 and December 2008 letters also 
complied with Dingess by as well discussing the downstream 
disability rating and effective date elements of the claim.  And 
of equal or even greater significance, since providing that 
additional Dingess notice, the AMC has readjudicated the  claim 
in the May 2010 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.  So the timing defect in 
the provision of that additional notice has been rectified 
("cured").



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

Here, as the pleading party, the Veteran has not made any such 
allegation of error in the timing or content of the VCAA notice 
he was provided.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  He submitted personal statements 
and testified at a hearing.  The RO and AMC obtained his 
service treatment records (STRs), service personnel records 
(SPRs), VA and identified private treatment records.  And as 
directed in the Board's May 2009 remand, in August 2009 the AMC 
obtained a supplemental medical nexus opinion concerning the 
cause of his headaches - including, in particular, in terms of 
whether they are attributable to his military service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The Board is therefore satisfied there 
was substantial compliance with this remand directive and that VA 
has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.  See also Chest v. Peake, 283 Fed. App. 814 
(Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998); and 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

II.  Analysis

The Veteran attributes his headaches to whiplash injuries and 
resultant neck strains he sustained in motor vehicle accidents 
during service, in 1974 and 1990.  But as the Board explained 
when remanding this remaining claim in May 2009 for the 
supplemental medical nexus opinion concerning this possibility, 
because, in that same decision, the Board had determined the 
Veteran's neck disorder was not service connected (based, in 
part, on VA examiner's opinions obtained in December 2008 and 
January 2009), it was no longer necessary to consider whether the 
headaches were secondary to the neck disorder because, even if 
they are, the Board has determined the neck disorder, itself, is 
not a service-connected disability.  So the headaches may not be 
service-connected by way of the neck disorder.  See 38 C.F.R. 
§ 3.310(a) and (b), permitting service connection on this 
secondary basis for disability that is proximately due to, the 
result of, or chronically aggravated by a service-connected 
condition.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Direct service connection, the remaining means to relate the 
headaches to the Veteran's military service (and, in particular, 
to those motor vehicle accidents in service) will be granted if 
it is shown this headache disability resulted from an injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  



Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

There is no disputing the Veteran meets this first and indeed 
perhaps most fundamental requirement for any service-connection 
claim, that is, have proof he has the claimed disability.  A May 
2006 VA neurological treating physician's report confirmed the 
Veteran has post-traumatic migraine headaches.  He complained 
these occurred 3-4 times a week and lasted 3-4 hours in duration.  
And more recently, this same physician, in offering the 
supplemental medical opinion mentioned to the August 2009 VA 
compensation examination, clarified that the Veteran's headaches 
are also tension in nature.  So he has at least established that 
he has headache disability.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence of this threshold minimum 
proof of current disability, there could be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  

Consequently, the determinative issue is whether the Veteran's 
headaches are attributable to his military service - and, in 
particular, the injuries he sustained in the motor vehicle 
accidents mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And, unfortunately, it is in this critical latter respect 
that his claim fails.



The Veteran's service treatment records show he received a 
diagnosis of neck strain following a 1974 motor vehicle accident 
(MVA), during his first period of active duty service.  And there 
is a police report of record of an additional MVA in 1990, 
so during his second period of active duty service.  His second 
period of service ended in September 1992.

There was also a post-service incident, acknowledged by the 
Veteran to have occurred nearly 4 years later, in October 1996, 
which he reported to the November 1996 VA compensation examiners.  
Specifically, while working as a correctional officer, he was 
kicked in the head and beaten up.  So there is evidence of 
additional, intercurrent, injury since service that may account 
for his headaches.  At the conclusion of his November 1996 VA 
examinations, he was diagnosed with a resolving cervical strain 
with additional indication that he had been experiencing muscle 
spasms and neck and head discomfort.  Notably, that examination 
was only a few weeks following his post-service, intercurrent 
injury in October 1996.

In support of his claim, the Veteran has submitted a June 2006 
letter from a Navy Reserve medical professional, H.M.S, providing 
that it is "almost a certainty that the Veteran's in-service 
whiplash injuries sustained in January 1974 and October 1990 are 
linked to his current conditions [presumably, including 
headaches].  More specifically, H.M.S. relates that the Veteran 
suffered blows to the head from these 1974 and 1990 MVAs, 
resulting in headache symptoms.

On the other hand, there is competent medical nexus evidence 
specifically discounting this notion that the Veteran's headaches 
are etiologically linked to his periods of active duty in the 
military, including especially to the MVAs in 1974 and 1990.  As 
mentioned, the Board remanded this claim in May 2009 to obtain 
additional (supplemental) medical comment concerning this alleged 
possibility.



And in providing this requested supplemental medical nexus 
opinion in August 2009, the commenting VA neurological examiner 
concluded:

"Based on the medical records, [the Veteran] did 
have headaches related to cervical strain that 
resolved without further inquiry.  His headaches are 
also tension in nature.  It seems fairly clear 
that his headaches are related to his neck based on 
location and exacerbation by neck[-]related activity.  
There are no complaints of headaches beyond the one 
month period following the original whiplash injury.  
I cannot tie his present headaches to his service 
period beyond what might be related to the cervical 
strain and a neck condition.  As his neck condition 
is not considered service-related but rather 
developed subsequent to service (and another neck 
injury), neither are his headaches."

The August 2009 VA examiner's opinion acknowledged that the 
Veteran's STRs showed treatments for headaches following his MVA 
in the first period of active duty, although they were usually 
associated with a cold or viral syndrome.  Further, the examiner 
stated that the Veteran's second service period, in which the 
1990 MVA occurred, makes no indication of neck or headaches 
problem and found that there is no documentation of injury with 
his second collision in this service period.  And the examiner 
also noted that "[w]hile head trauma can cause headache 
disorder, the headache typically occurs at or shortly following 
the inciting trauma.  They typically subside over weeks to months 
but may become chronic."

When assessing the probative value of a medical opinion, the 
access to the claims file and the thoroughness and detail of the 
opinion must be considered, although these factors, alone or in 
isolation, are not dispositive of the opinion's overall probative 
value.  The opinion is considered probative if it is definitive 
and supported by detailed rationale.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The Court has held that claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a requirement for private medical 
opinions.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review of 
the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most of 
the probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion."  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 395, 304 (2008).

In the Neives-Rodriguez decision, the Court vacated the Board's 
underlying decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis that 
the physician had not reviewed the claims file, without an 
explanation of why that failure had compromised the value of the 
medical opinion.  
By contrast, the Court held that, in rejecting the other private 
medical opinion, the Board had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Here, on balance, the Board finds the VA examiner's opinion 
against the claim is entitled to greater probative weight than 
that of H.M.S.  First, H.M.S. provides a statement that does not 
clearly etiologically link any current headache disorder 
to service, but rather refers to "[the Veteran's] current 
conditions" in general and mentions headache symptoms in 
passing, as the opinion is rather focused on the Veteran's 
separate neck/cervical strain disorder (since denied service 
connection by the Board's May 2009 decision).  The VA examiner 
also, in comparison, provided a definitive and well-reasoned 
opinion clearly concluding against the possibility of a nexus to 
service for the headaches, for a variety of reasons based on 
medical findings.  In contrast, H.M.S.' opinion merely indicates 
the possibility that the headaches might be related to service, 
but fails to definitively conclude inasmuch.  

Second, the VA examiner's opinion was based on a physical 
examination conducted in December 2008, interview of the Veteran 
and thorough review of the entire claims file, not to mention a 
previous treatment relationship with the Veteran.  In contrast, 
H.M.S.'s letter also provides that he reviewed the Veteran's 
medical records covering July 1972 to October 1992 - including 
his periods of active duty, as well as his post-service records 
to date.  But, it is not particularly clear which medical records 
H.M.S. had access to, and it certainly does not appear that 
H.M.S. reviewed the entire claims file.  In this regard, H.M.S.' 
statement does not even mention, much less account for, the 
Veteran's post-service, intercurrent, injuries from a physical 
assault while working as a correctional officer in 1996.  Thus, 
to the extent that H.M.S. formed conclusions based on incomplete 
medical records, the opinion is entitled to less probative weight 
inasmuch as his opinion did not have the proper foundation and 
predicate.  Elkins v. Brown, 5 Vet. App. 474 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).  Third, and finally, the 
August 2009 VA examiner is better qualified to render a medical 
opinion on the etiology of a headache disorder.  Whereas H.M.S. 
does not offer his credentials, it is noted that the August 2009 
VA examiner is a trained neurologist, who therefore is 
well qualified with a M.D. and Ph.D., and has served as the Chief 
of the Neurological Service.  Indeed, even one of the VA 
examiners that was asked to provide additional comment following 
the Board's May 2009 remand elected, instead, to recuse himself 
- in the process indicating that a request for a nexus opinion 
for headaches should be addressed by a neurologist and not an 
orthopedist (his particular medical discipline).  He acknowledged 
that he had no training or background in diagnosis or evaluating 
headaches.  As such, matters are in the domain of a neurologist, 
so he then deferred to the designee neurologist to provide this 
necessary comment - which, as indicated, was ultimately 
unfavorable to the claim.  An opinion may be reduced in probative 
value even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge.  See 
Black v. Brown, 10 Vet. App. 279 (1997).

The Veteran also has submitted medical literature purportedly 
linking headaches to whiplash injury, so presumably of the type 
he sustained in the MVAs during his military service.  But this 
evidence does not refer to the specific facts of his case or his 
particular situation, which is especially important where, as 
here, there has been additional head injury since service.  Where 
medical article or treatise evidence, standing alone, discusses 
generic relationships with a degree of certainty such that, under 
the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay opinion, a claimant may use such evidence to 
meet the requirement for a medical nexus.  Wallin v. West, 11 
Vet. App. 509 (1998).  However, an attempt to establish a medical 
nexus between 


service and a disease or injury solely by generic information in 
a medical journal or treatise "is too general and inclusive." 
 Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a 
medical article that contained a generic statement regarding a 
possible link between a service-incurred mouth blister and a 
present pemphigus vulgaris condition did not satisfy the nexus 
element).  Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical professional. 
 Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker 
v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence 
from scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility").  

Concerning this, it is worth reiterating that the August 2009 VA 
compensation examiner expressly declined to causally link the 
Veteran's current headache disability to his military service - 
and in particular to the type of traumatic injury alleged to have 
resulted from whiplash injuries in the MVAs in 1974 and 1990.  
So this commenting neurologist's opinion, in this specific 
instance, does not support the medical treatise evidence the 
Veteran submitted of such a cause-and-effect correlation.  
Indeed, this VA examiner's opinion is directly to the contrary, 
noting these type of post-traumatic headaches usually, albeit not 
always, eventual resolve.  And H.M.S.' statement is silent 
concerning this medical literature as applied to the facts of 
this specific case.  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements.  He is competent, even 
as a layman, to testify concerning his supposed chronic headaches 
dating back to his MVA accidents during his military service, in 
1974 and 1990, because this is capable of lay observation and 
experience since it is within his five senses.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2).  However, as a layman, he generally is not competent 
to give a probative opinion on a diagnosis or etiology of a 
disorder, especially when, as here, there is a countervailing 
physician's opinion from a neurologist with specialized expertise 
in this particular subject matter area.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  And this case at hand is not the type of situation 
discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 
and a number of other related cases holding that lay evidence may 
be competent to establish this required diagnosis and nexus 
(i.e., link) between the Veteran's military service and his 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  
As the VA orthopedist who was asked to comment readily 
acknowledged, this subject matter area regarding the potential 
etiology of headaches is best reserved for a neurologist.

It further warrants mentioning that the Veteran's lay testimony 
concerning this potential experiencing of headaches since his 
MVAs in service also must be credible (not just competent) to 
ultimately have probative value.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  The 
Board again emphasizes there is medical evidence directly 
contradicting his personal assertions of a relationship between 
his headaches and his MVAs in service since there is a medical 
nexus opinion on file expressly discounting any such correlation.  
And his lay testimony is also not credible given inconsistencies 
in his statements.  He previously acknowledged the intercurrent 
injury to his head in 1996 as a corrections officer, which 
undercuts the possibility his headaches are instead due to the 
earlier injuries in the MVAs during his service.  He also 
reported to the November 1996 VA examiner that he attributes his 
headaches to vision problems secondary to retinal detachments and 
associated surgery.  



Regarding the question of secondary service connection, it is 
worth reiterating that an underlying disease or injury must first 
be service connected for the Veteran to claim secondary service 
connection.  38 C.F.R. § 3.310.  Significantly, a prior Board 
decision in May 2009 already denied the Veteran's claim for 
service connection for a neck disorder, which he claims to be the 
underlying disorder to which his headaches are allegedly 
etiologically linked.  So, without service connection in effect 
for the underlying neck disorder, there is no service-connected 
disorder for which his headaches may be secondary to.  38 C.F.R. 
3.310(a) and (b).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
headaches, whether on a direct or secondary basis.  So there is 
no reasonable doubt to resolve in the Veteran's favor, and this 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a headaches disorder, 
including secondary to a neck disorder, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


